MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Sep 04 2018, 9:26 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Kelly A. Loy
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Streeval,                                         September 4, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-626
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         03D01-1710-F2-5617



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-626 | September 4, 2018                   Page 1 of 5
                                       Statement of the Case
[1]   Jeremy Streeval appeals his sentence following his conviction for possession of

      methamphetamine, as a Level 3 felony. He presents a single issue for our

      review, namely, whether his sentence is inappropriate in light of the nature of

      the offense and his character. We affirm.


                                 Facts and Procedural History
[2]   In 2017, Streeval was living in a house with several other people in Columbus.

      In April of that year, Streeval’s neighbors complained to the Columbus Police

      Department (“CPD”) that there was a “high volume of traffic” at the house at

      “all hours of the night” and “lots of shots fired” there. Tr. Vol. 2 at 48-49.

      Accordingly, Sergeant Toby Combest and other members of the Joint Narcotics

      Enforcement Team (“JNET”) with the CPD began to surveille the house, and

      they suspected that residents of the house were selling drugs. They also learned

      that there were “a lot” of members of the Aryan Brotherhood gang “hanging

      out” at the house. Id. at 52.


[3]   On September 20, 2017, JNET conducted a controlled buy, and a confidential

      informant bought heroin from Streeval at the house. And on October 3, a

      confidential informant bought heroin from an unidentified man at the house.

      Accordingly, JNET obtained a search warrant for the house, and they executed

      the warrant on October 5. In the course of the search, officers found a

      handgun, more than ten grams of methamphetamine, scales, and baggies.

      Officers arrested Streeval at that time.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-626 | September 4, 2018   Page 2 of 5
[4]   On October 11, the State charged Streeval with dealing in methamphetamine,

      as a Level 2 felony; possession of methamphetamine, as a Level 3 felony; and

      two counts of dealing in a narcotic drug, as Level 5 felonies. The State later

      amended the information to include a habitual offender enhancement. On

      January 17, 2018, Streeval executed a written plea agreement in which he

      pleaded guilty to one count of possession in methamphetamine, as a Level 3

      felony, and the State dismissed the other counts and the habitual offender

      enhancement.


[5]   The trial court accepted the guilty plea and entered judgment accordingly. At

      sentencing, the court identified the following aggravators: Streeval’s criminal

      history; that Streeval “has had opportunity for treatment outside of a penal

      facility and has been unsuccessful”; and the “multiple petitions to revoke

      probation” previously filed against him. Appellant’s App. Vol. 2 at 83. The

      court found no mitigators and sentenced Streeval to fifteen years executed.

      This appeal ensued.


                                     Discussion and Decision
[6]   Streeval asserts that his sentence is inappropriate in light of the nature of the

      offense and his character. As we have explained:


              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-626 | September 4, 2018   Page 3 of 5
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).


[7]   Here, the trial court imposed a fifteen-year executed sentence, which is one year

      shy of the maximum possible sentence for a Level 3 felony. See Ind. Code § 35-

      50-2-5 (2018). Regarding the nature of the offense, Streeval asserts that the

      “harm and potential harm suffered as a result of [his] commission of possession

      of methamphetamine did not exceed the anticipated scope of harm

      contemplated by the legislature, thus, a nearly maximum sentence was not

      appropriate.” Appellant’s Br. at 13. And regarding his character, he maintains

      that it does not warrant “a nearly maximum sentence” given his “relatively

      young age, lengthy untreated history of addiction, and societal support,” which

      “all demonstrated motive and opportunity for [him] to turn his life around and

      obtain the help he need[s].” Id. at 11. We address each contention in turn.


[8]   At his guilty plea hearing, Streeval admitted that, in addition to possessing

      methamphetamine, he also possessed a firearm. Possession of

      methamphetamine, as a Level 3 felony, does not include an element of

      possession of a firearm. I.C. § 35-48-4-6.1. Further, at sentencing, Streeval

      testified that, since 2012, he has supported himself by selling drugs. Thus,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-626 | September 4, 2018   Page 4 of 5
       Streeval possessed the methamphetamine while he possessed a firearm and sold

       drugs for a living. Accordingly, we cannot say that his sentence is

       inappropriate in light of the nature of the offense.


[9]    As for his character, Streeval’s criminal history is significant, especially given

       his age. Streeval accumulated eleven juvenile adjudications dating back to

       1999, and his criminal history includes seven felonies and five misdemeanors.

       Moreover, Streeval has violated probation multiple times, and he absconded

       from work release twice. Finally, again, Streeval admitted that he has not been

       employed since 2012, but he has supported himself by dealing drugs. We

       cannot say that Streeval’s sentence is inappropriate in light of his character, and

       we affirm his sentence.


[10]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-626 | September 4, 2018   Page 5 of 5